EXHIBIT 10.4




Visa Inc.
2007 Equity Incentive Compensation Plan
Performance Share Award Agreement
This Performance Share Award Agreement (this “Agreement”), dated November 19 ,
2018 (the “Grant Date”), is by and between Visa Inc. (the “Company”) and
<first_name> <last_name> (the “Participant”), pursuant to the Visa Inc. 2007
Equity Incentive Compensation Plan (the “Plan”). Capitalized terms that are not
defined herein shall have the meanings given to such terms in the Plan.
WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Performance Shares in accordance with the terms
and conditions of this Agreement; and
WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Performance Shares on the terms and
conditions set forth herein.
NOW, THEREFORE, the Participant and the Company agree as follows:
1.Grant of Performance Shares. Pursuant to the provisions of the Plan and this
Agreement, the Company on the Grant Date has granted and hereby evidences the
grant to the Participant, subject to the terms and conditions set forth herein,
in the Plan and the Addendum with Additional Country Specific Terms and
Conditions attached as Exhibit A, all of which are made part of this Agreement,
an award of <shares_awarded> Performance Shares (this “Award”).
2.    Payment of Earned and Vested Performance Shares. Subject to the provisions
of this Section 2 and Sections 4, 5 and 6 of the Agreement, the Payment Value of
each Performance Share covered by this Award that has been determined, in
writing, to be earned and vested pursuant to Sections 3, 4(b) or 5 shall be paid
or delivered to the Participant on a date that is as soon as administratively
practicable (but no later than 60 days) after the applicable vesting date
described in Sections 3(b), 4(b) or 5 on which such Performance Share initially
becomes vested. For purposes of this Agreement, “Payment Value” means the Fair
Market Value of a Share on the applicable vesting date. Payments hereunder shall
be made in Shares, unless the Committee, in its discretion, determines to make
such payments in cash or a combination of cash and Shares. The foregoing to the
contrary notwithstanding, if the Participant’s Separation from Service occurs
under any circumstances other than death, any such payment due by reason of such
Separation from Service shall be delayed for six months from the date of the
Participant’s Separation from Service if the Participant is a “specified
employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the Code)
determined in accordance with the methodology established by the Company as in
effect on the date of such Separation from Service.
3.    Performance Criteria and Vesting Applicable to Performance Shares.
(a)    Performance Criteria.
(i)    Performance Cycle. The Performance Cycle for this Award shall end on
September 30, 2021.
(ii)    Performance Goals. The Performance Goals for this Award are (A)
specified levels of the Company’s Earnings Per Share (EPS) over the course of
the Performance Cycle and (B) the total shareholder return of the Company ranked
against the total shareholder return of companies that are included in the
Standard & Poor’s 500 Index (“S&P 500 Index”) as of the end of the applicable
period used for purposes of calculating this goal, as described below (“TSR
Rank”). For this purpose, “Earnings


1





--------------------------------------------------------------------------------




Per Share” or “EPS” means the Company’s fiscal year 2019 and 2020 and 2021
diluted earnings per share reported in its annual report on Form 10-K for the
applicable years. The Committee, in its discretion, may determine to adjust the
results by excluding some or all of the effects of certain unusual items. “TSR
Rank” means the aggregate total shareholder return on Shares over the
approximately three year period beginning October 24, 2018 and ending on the day
the Company’s earnings are announced following the close of the Company’s 2021
fiscal year, ranked against the total shareholder return over the same three
year period for each of the companies that comprise the S&P 500 Index. Total
shareholder return will be calculated using a beginning price equal to the
trading volume weighted average price over the period from October 4, 2018 to
November 14, 2018, and an ending price equal to the trading volume weighted
average price over the period beginning 14 trading days before and ending 15
trading days after the date of the release of the Company’s fiscal year 2021
earnings, and accounting for reinvestment of dividends over this period;
provided, however, that if the date of the release of the Company’s fiscal year
2021 earnings is fewer than 15 trading days prior to November 21, 2021, then the
ending price will be equal to the average price over the 30-trading day period
ending on November 21, 2021. For purposes of this provision, TSR will be
calculated using the trading volume weighted average share price for Visa Inc.
and the simple average of the closing prices for the S&P 500.
(i)    Percentage of Performance Shares Earned. Following the end of the
Performance Cycle, the Committee will determine the extent to which Performance
Shares have become earned during the Performance Cycle according to the product
of the results of the following two schedules and accompanying descriptions:


Performance Level


Earnings Per Share
Base Percentage of
Performance
Shares Earned
 
Less than $X
0
%
Threshold
$X
50
%
Target
$Y
100
%
Maximum
$Z or more
200
%



The foregoing schedule sets forth the specific EPS goals for the Company’s
fiscal year 2019. The Committee shall determine the applicable Threshold, Target
and Maximum EPS goals for the remaining two years of the Performance Cycle
(fiscal years 2020 and 2021 based on the Company’s annual operating plan for the
applicable year. If the Earnings Per Share for an applicable year of the
Performance Cycle falls between Threshold and Target, or between Target and
Maximum, then the percentage of Performance Shares earned shall be the sum of
the Base Percentage of Performance Shares Earned in the schedule above for the
lower such Performance Level plus the product of (A) the difference between the
Base Percentage of Performance Shares Earned in the schedule above for the
greater and lower such Performance Levels and (B) a fraction, the numerator of
which is the amount by which the Earnings Per Share achieved exceeds the
Earnings Per Share in the schedule above for the lower such Performance Level
and the denominator of which is the difference between Earnings Per Share
amounts in the schedule above for the greater and lower of such Performance
Levels. The Percentage of Performance Shares Earned with respect to Earnings Per
Share for the Performance Cycle shall be determined based on the average Base
Percentage of Performance Shares Earned over the three years of the Performance
Cycle and shall never exceed 200%.




2
    



--------------------------------------------------------------------------------




Performance Level
TSR Rank
Adjustment Multiplier
Threshold
0 - 25%
75
%
Target
50%
100
%
Maximum
75% and above
125
%

If the Performance Level for TSR Rank falls between Threshold and Target, or
between Target and Maximum, then the Adjustment Multiplier shall be the sum of
the Adjustment Multiplier in the schedule above for the lower such Performance
Level plus the product of (A) the difference between the Adjustment Multiplier
in the schedule above for the greater and lower such Performance Levels and (B)
a fraction, the numerator of which is the amount by which the TSR Rank achieved
exceeds the TSR Rank in the schedule above for the lower such Performance Level
and the denominator of which is the difference between TSR Ranks in the schedule
above for the greater and lower of such Performance Levels. The Adjustment
Multiplier for the TSR Rank shall never exceed 125%. The product of the Base
Percentage Performance Shares Earned and the Adjustment Multiplier shall be
limited to a maximum of 200% and is then multiplied by the grant amount to
determine the number of Performance Shares earned.
(iv)    Notification. As soon as practicable following the end of the
Performance Cycle, the Participant shall be notified in writing of the number of
Performance Shares earned.
(b)    Vesting. Subject to Sections 4, 5 and 6 of this Agreement, all of the
Performance Shares that are earned pursuant to Section 3(a) shall become vested
on November 30, 2021.
(c)    Separate Payments.    For purposes of this Award and Agreement, each
amount to be paid hereunder shall be construed as a separate identified payment
for purposes of Section 409A of the Code.
4.    Separation from Service.
(a)    In General. Except as otherwise provided in this Section 4 or in Section
5 of this Agreement or in the Plan, all Performance Shares subject to this Award
that have not become vested pursuant to Section 3(b) prior to the date of the
Participant’s Separation from Service shall be immediately forfeited upon such
Separation from Service.
(b)    This Section 4(b) applies only in the event that (i) a Change of Control
has not occurred prior to November 30, 2021, or (ii) a Change of Control has
occurred prior to November 30, 2021, but the Participant’s Separation from
Service has not occurred within two years following the Change of Control:
(i)    Separation from Service by Reason of Death or Disability, Before the End
of the Performance Cycle: Upon a Participant’s Separation from Service before
the end of the Performance Cycle due to death or Disability (as defined below),
then the Participant shall become vested, as of November 30, 2021, in a prorated
number of Performance Shares calculated by multiplying the number of Performance
Shares that would have been both earned pursuant to Section 3(a)(iii), and
vested pursuant to Section 3(b), had the Participant remained employed through
November 30, 2021 by a fraction, the numerator of which is the number of full
calendar days that the Participant was actively employed during the Performance
Cycle and the denominator of which is the total number of calendar days in the
Performance Cycle.




3
    



--------------------------------------------------------------------------------




(ii)    Separation from Service by Reason of Retirement Before the End of the
Performance Cycle: Upon a Participant’s Separation from Service by the
Participant at or after attainment of age sixty and four years of completed
service and six months of service from the date of grant (“Retirement”), then
the Participant shall become fully vested, as of November 30, 2021, in all of
his or her Performance Shares that would have been earned pursuant to Section
3(a)(iii), and vested pursuant to Section 3(b), had the Participant remained
employed through November 30, 2021.
(iii)    Separation from Service by Reason of Death, Disability, or Retirement
After the End of the Performance Cycle: Upon a Participant’s Separation from
Service after the end of the Performance Cycle (A) due to death or Disability,
or (B) by the Participant by reason of Retirement, then the Participant shall be
fully vested, as of the date of such Separation from Service, or if later, as of
November 30, 2021, in all of his or her Performance Shares that had been earned
pursuant to Section 3(a)(iii) but had not yet vested under Section 3(b) as of
the date of such Separation from Service.
(iv)     Separation from Service, Whether Before or After the End of the
Performance Cycle, Other than by Reason of Death, Disability, or Retirement:
Upon a Participant’s Separation from Service, whether before or after the end of
the Performance Cycle, other than by reason of death, Disability or Retirement,
then any and all of the Performance Shares that have not vested as the date of
such Separation from Service shall be forfeited.
5.    Change of Control.
(a)    This Section 5(a) applies (i) only in the event that (A) a Change of
Control has occurred prior to November 30, 2021, and (B) the Participant’s
Separation from Service has occurred within two years following the Change of
Control, and (ii) notwithstanding any provision in Sections 2, 3 or 4 of this
Agreement to the contrary:
(i)    Separation from Service by Reason of Death, Disability, Without Cause,
Good Reason or Retirement Before the End of the Performance Cycle: Upon a
Participant’s Separation from Service before the end of the Performance Cycle
(A) due to death or Disability, (B) either by the Company, a Subsidiary or an
Affiliate without Cause (as defined below), (C) by the Participant for Good
Reason (as defined below) or (D) by the Participant by reason of Retirement,
then, as of the date of such Separation from Service, the Participant will
become vested in that number of Performance Shares subject to this Award that
would have been earned under Section 3(a)(iii), as of the end of the Performance
Cycle, based on the deemed achievement of the Target Performance Level (within
the meaning of Section 3(a)(iii)).
(ii)    Separation from Service by Reason of Death, Disability, without Cause,
Good Reason or Retirement After the End of the Performance Cycle: Upon a
Participant’s Separation from Service after the end of the Performance Cycle (A)
due to death or Disability, (B) either by the Company, a Subsidiary or an
Affiliate without Cause, (C) by the Participant for Good Reason or (D) by the
Participant by reason of Retirement, then the Participant shall be fully vested,
as of such Separation from Service, or if later, as of November 30, 2021, in all
of his or her Performance Shares that have been earned pursuant to Section
3(a)(iii) but have not yet vested under Section 3(b); provided, however, that if
the Change of Control had occurred prior to the end of the Performance Cycle,
then the Participant shall become vested, as of such Separation from Service,
or, if later, as of November 30, 2021, in the greater of (I) all of his or her
Performance Shares that have been earned pursuant to Section 3(a)(iii) but have
not yet vested under Section 3(b) as of the date of such Separation from
Service, and (II) that number of Performance Shares subject to this Award that
would have been earned as of the end of the Performance Cycle under Section
3(a)(iii), based on the deemed achievement of the Target Performance Level
(within the meaning of Section 3(a)(iii)).
(iii)    Separation from Service, Whether Before or After the End of the
Performance Cycle by the Company for Cause or by the Participant Other than by
Reason of Death, Disability,


4
    



--------------------------------------------------------------------------------




Good Reason or Retirement: Upon a Participant’s Separation from Service, whether
before or after the end of the Performance Cycle, (A) by the Company for Cause,
or (B) by the Participant other than by reason of death, Disability, Good Reason
or Retirement, then any of the Performance Shares that have not vested as the
date of such Separation from Service shall be forfeited.
(b)     For purposes of this Agreement, no Change of Control shall be deemed to
have occurred unless it constitutes a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 409A of the Code.
(c)     For the avoidance of doubt, Section 15.1(b) of the Plan shall not apply
to the Performance Shares subject to this Agreement to the extent such provision
conflicts with this Section 5, but the applicable provisions of Article XV of
the Plan shall otherwise apply to this Agreement.
6.     Detrimental Activity. The Participant acknowledges that an important and
material purpose of this Agreement, as a matter of the internal affairs of the
Company, is to ensure that Participant’s interests and those of the Company
remain aligned. If, at any time during Participant’s employment by the Company,
any Affiliate or a Subsidiary or within the later of (i) twelve (12) months
after the Participant’s Separation from Service or (ii) twelve (12) months after
Participant is delivered the Payment Value pursuant to Section 2, Participant
engages in any Detrimental Activity, then the Company may rescind any portion of
the Award distributed to the Participant within the twenty-four (24) month
period immediately prior to the Participant’s engagement in Detrimental Activity
and/or pursue any other remedies allowed under applicable law. In the event of
such a rescission, Participant’s then outstanding Performance Shares will be
cancelled for no additional consideration by the Company and Participant will
have no rights in same, and Participant shall immediately repay or return to the
Company any cash payment(s) and Shares that have been paid or issued to
Participant by the Company pursuant to this Agreement within the twenty-four
(24) month period immediately prior to the Participant’s engagement in
Detrimental Activity. If any such Shares are no longer held by Participant then
Participant shall pay the Company a sum equal to the Fair Market Value of the
Shares at the time they were sold or otherwise conveyed to another party by
Participant. This Section 6 shall be construed to supplement, and not
contradict, replace or eliminate, any remedies available to the Company under
Section 18, or otherwise available under applicable law.
7.    Restrictions on Transfer. Performance Shares may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except (a) by will or the laws of descent and distribution or (b) as otherwise
permitted pursuant to the Plan.
8.    Dividend Equivalents. Each Performance Share subject to this Award shall
entitle the Participant to Dividend Equivalents with respect to regular cash
dividends that would otherwise be paid on one Share during the period from the
date such Performance Share is earned in accordance with Section 3(a) to the
date such Performance Share is paid in accordance with Section 2 or forfeited in
accordance with Section 4 or 5. Any such Dividend Equivalent shall be paid to
the Participant at (or within thirty (30) days following) the time such related
dividends are paid to holders of Shares.
9.    No Rights as a Shareholder Prior to Issuance of Shares. Neither the
Participant nor any other person shall become the beneficial owner of any Shares
that may become payable with respect to the Performance Shares subject to this
Award, nor have any rights to dividends or other rights as a shareholder with
respect to any such Shares, until and after such Shares, if any, have been
actually issued in satisfaction of the Company’s obligations under this Award,
in the time and manner specified in Section 2, and such Shares are transferred
on the books and records of the Company or its agent in accordance with the
terms of the Plan and this Agreement.
10.    Taxes and Withholding. The Company shall have the right to deduct from
all amounts otherwise payable to the Participant in cash in respect of
Performance Shares covered by this Award any amount of taxes of any kind
required by law to be withheld as may be necessary in the opinion of the Company


5
    



--------------------------------------------------------------------------------




to satisfy tax withholding required under the laws of any country, state,
province, city or other jurisdiction. In the case of any payments in the form of
Shares of Performance Shares covered by this Award, at the Committee’s
discretion, the Participant shall be required to either pay to the Company in
cash the amount of any such taxes required to be withheld with respect to such
Shares or, in lieu thereof, the Company shall have the right to retain (or the
Participant may be offered the opportunity to elect to tender) the number of
Shares for which the Fair Market Value equals such amount required to be
withheld; provided, however, that the amount of any Shares so retained shall not
exceed the amount necessary to satisfy required Federal, state, local and
non-United States withholding obligations using the minimum statutory
withholding rates for Federal, state, local and/or non-U.S. tax purposes,
including payroll taxes, that are applicable to supplemental taxable income. To
the extent any such taxes are required by law to be withheld with respect to the
Performance Shares covered by this Award prior to the date such Performance
Shares are paid in accordance with Section 2, the Participant shall be required
to pay to the Company in cash the amount of such taxes promptly following
written notice thereof by the Company.
11.    No Right to Continued Employment. Neither the Performance Shares covered
by this Award nor any terms contained in this Agreement shall confer upon the
Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to vesting of this Award is earned only by continuing as an employee
of the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired or being granted this Award.
12.    The Plan. By accepting any benefit under this Agreement, the Participant
and any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. Subject to Section
5(c) of this Agreement, in the event of any conflict between the provisions of
the Plan and this Agreement, the provisions of the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement is subject
to all the terms, provisions and conditions of the Plan, which are incorporated
herein by reference, and to such rules, policies and regulations as may from
time to time be adopted by the Committee. The Plan and the prospectus describing
the Plan can be found on the Company’s Human Resources intranet site. A paper
copy of the Plan and the prospectus shall be provided to the Participant upon
the Participant’s written request to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administrator.
13.    Certain Defined Terms. For purposes of this Agreement, the following
terms shall have the meanings set forth below:
(a)    “Cause” means: (i) engaging in (A) willful or gross misconduct or (B)
willful or gross neglect; (ii) the commission of a felony or a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company, a Subsidiary or an Affiliate; (iii) fraud,
misappropriation or embezzlement; (iv) a material breach of the Participant’s
employment agreement or offer letter (if any) with the Company, a Subsidiary or
an Affiliate; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant (other than
any such failure resulting from incapacity due to physical or mental illness);
provided, however, that following a Change of Control, any such failure will
only serve as the basis for a termination for Cause if it is willful; or (vi)
any illegal act detrimental to the Company, a Subsidiary or an Affiliate.


6
    



--------------------------------------------------------------------------------




(b)     “Good Reason” means: (i) a diminution in the Participant’s annual base
salary, annual incentive opportunity or annual long-term incentive award
opportunity, as applicable, in effect immediately prior to the Change of Control
l; (ii) the assignment to the Participant of any duties inconsistent with the
Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect
immediately prior to such Change of Control or any action by the Company that
results in a diminution in any of the foregoing from those in effect immediately
prior to such Change of Control, or (iii) the Company, a Subsidiary or an
Affiliate requires the Participant to change the Participant’s principal
location of work to a location that is in excess of fifty (50) miles from the
location thereof immediately prior to the Change of Control. Notwithstanding the
foregoing, a Termination by a Participant for Good Reason shall not have
occurred unless (i) the Participant gives written notice to the Company, a
Subsidiary or an Affiliate, as applicable, of Termination within thirty (30)
days after the Participant first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and (ii) the Company, the Subsidiary or
the Affiliate, as the case may be, has failed within thirty (30) days after
receipt of such notice to cure the circumstances constituting Good Reason.
(c)    “Detrimental Activity” means: (i) providing services or material
assistance to any payments business that is in competition with the payments
business of the Company in the United States or any other country where the
Company does business; (ii) soliciting or knowingly inducing a Company customer
that Participant had material dealings with or was provided confidential
information about while employed with the Company to cease or reduce doing
business with the Company or to divert a business opportunity related to the
Company’s line of business to another party; or, (iii) soliciting or knowingly
inducing an employee of the Company that Participant gained knowledge of while
employed with the Company to leave the employment of the Company. Detrimental
Activity is not intended to include (i) duly authorized activity undertaken for
the benefit of the Company in the ordinary course of Participant’s employment
duties for the Company, (ii) employment with an independently operated
subsidiary, division, or unit of a diversified corporation so long as the
independently operated business unit at issue is truly independent and does not
compete in any way with the Company; or, (iii) holding a passive and
non-controlling ownership interest of less than 5% of the stock or other
securities of a publicly traded company.
(d)    “Separation from Service” shall have the meaning ascribed to it under
Section 409A of the Code and the Treasury Regulations promulgated thereunder.
14.    Compliance with Laws and Regulations.
(a)    The Performance Shares subject to this Award and the obligation of the
Company to deliver Shares or cash payments hereunder shall be subject in all
respects to (i) all applicable Federal and state laws, rules and regulations;
and (ii) any registration, qualification, approvals or other requirements
imposed by any government or regulatory agency or body which the Committee
shall, in its discretion, determine to be necessary or applicable. Moreover, the
Company shall not deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of Shares upon any national
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.
(b)    It is intended that any Shares received pursuant to this Agreement shall
have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with federal and state securities laws.


7
    



--------------------------------------------------------------------------------




(c)    If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.
15.    Notices and Consent to Service of Process. Any notice or other
communication provided for hereunder shall be made in writing and deemed given
(a) three days after being deposited in the U.S. mail, first class, postage
prepaid, certified receipt requested, or (b) when delivered by a nationally
recognized overnight courier which provides confirmation of delivery. All
notices by the Participant or the Participant’s successors or permitted assigns
shall be addressed to the Company at 900 Metro Center Blvd., Foster City,
California 94404, Attention: Stock Plan Administrator, or such other address as
the Company may from time to time specify, and any notice that involves service
of legal process on the Company shall be directed to Company’s Registered Agent
for purposes of service of legal process. All notices and service of legal
process to the Participant shall be addressed to the Participant at the
Participant’s last known address in the Company's records or such forwarding
address as Participant may provide to the Company in writing and in accordance
with this Section 15.
16.    Other Plans. The Participant acknowledges that any income derived from
this Award shall not affect the Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.
17.    Acceptance or Rejection of this Award. To accept or reject your Award,
please complete the on-line form ("Accept or Reject Your Grant") as promptly as
possible, but, in any case, within ninety (90) days after the Grant Date. If you
accept your award, you will be deemed to have agreed to the terms and conditions
set forth in this Agreement and the terms and conditions of the Plan and the
Addendum with Additional Country Specific Terms and Conditions attached as
Exhibit A, all of which are made part of this award Agreement. Your agreement is
available to you online in your Schwab Equity Award Center (EAC) account via
this link https://eac.schwab/.com.
18.    Clawback Policy. Notwithstanding any other provision of this Agreement to
the contrary, any cash incentive compensation received by the Participant,
Performance Shares granted and/or Shares issued hereunder, and/or any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of the Company's Clawback Policy, as it may be amended
from time to time (the "Policy").  The Participant agrees and consents to the
Company's application. implementation and enforcement of (a) the Policy or any
similar policy established by the Company that may apply to the Participant and
(b) any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation, and expressly agrees that the Company may
take such actions as are necessary to effectuate the Policy, any similar policy
(as applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.    
19.     Data Protection.


8
    



--------------------------------------------------------------------------------




(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his personal data
as described in this document by and among, as applicable, the Company, its 
Affiliates  and  its Subsidiaries (“the Group”) for  the  exclusive purpose of
implementing, administering and managing his participation in the Plan.
(b)     The Participant acknowledges that the Group holds certain personal
information about him, including, but not limited to, his name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, details of all Options or any other
entitlement to Shares outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
(c)    The Participant acknowledges and agrees that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
of residence or elsewhere, and that the recipient’s country of residence may
have different data privacy laws and protections than those of the Participant’s
country. In particular, the Company may transfer Data to the broker or stock
plan administrator assisting with the Plan, to the Company’s legal counsel and
tax/accounting advisor, and to the Subsidiary or Affiliate that is Participant’s
employer and its payroll provider.  The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares acquired.
(d)    The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his participation in the Plan. The
Participant understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
The Participant understands, however, that refusing or withdrawing his consent
will affect his ability to participate in the Plan; without providing consent,
the Participant will not be able to participate in the Plan or realize benefits
(if any) from the Restricted Stock  Units.  The Participant should also refer to
the Visa Inc. Global Privacy Policy (which is available to Participant
separately and may be updated from time to time) for more information regarding
the collection, use, storage, and transfer of the Participant’s Data.
20.     Choice of Law and Forum / Consent to Jurisdiction. In order to maintain
uniformity in the interpretation of this Agreement across the Company’s
operations in many different locations, the parties have expressly agreed that
this Agreement shall be governed by and enforced under the laws of the State of
Delaware, without regard to any contrary principles of conflict of laws of
Delaware or another state. The parties further agree that any legal action, suit
or proceeding arising from or related to this Agreement shall be instituted
exclusively in a state or federal court of competent jurisdiction located in
Delaware. The parties consent to the personal jurisdiction of such Delaware
courts over them, waive all objections to the contrary, and waive any and all
objections to the exclusive location of legal proceedings in Delaware
(including, without limitation, any objection based on cost, convenience or
location of relevant persons). The parties further agree that there shall be a
conclusive presumption that this Agreement has a significant, material and
reasonable relationship to the State of Delaware.
21.     Acceptance. The Participant must accept or reject his award under this
Agreement no later than ninety (90) days after the Grant Date (“Acceptance
Period”). If the Participant accepts the award within the Acceptance Period, he
will be deemed to have agreed to the terms and conditions set forth in this
Agreement, the terms and conditions of the Plan, and the Addendum with
Additional Country Specific Terms and Conditions attached as Exhibit A, all of
which are made part of this Agreement.




9
    

